Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                       Pg 1 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                       Pg 2 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                       Pg 3 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                       Pg 4 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                       Pg 5 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                       Pg 6 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                       Pg 7 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                       Pg 8 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                       Pg 9 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                      Pg 10 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                      Pg 11 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                      Pg 12 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                      Pg 13 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                      Pg 14 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                      Pg 15 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                      Pg 16 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                      Pg 17 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                      Pg 18 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                      Pg 19 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                      Pg 20 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                      Pg 21 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                      Pg 22 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                      Pg 23 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                      Pg 24 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                      Pg 25 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                      Pg 26 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                      Pg 27 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                      Pg 28 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                      Pg 29 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                      Pg 30 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                      Pg 31 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                      Pg 32 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                      Pg 33 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                      Pg 34 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                      Pg 35 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                      Pg 36 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                      Pg 37 of 38
Case 17-46401   Doc 36   Filed 03/25/19 Entered 03/25/19 12:21:05   Main Document
                                      Pg 38 of 38
